Title: From George Washington to Robert Cary & Company, 3 June 1762
From: Washington, George
To: Robert Cary & Company

 

Gentn
Mount Vernon 3d June 1762

The Inclosed is a Copy of my last (of the 28th May) the intent of this is to tell you that I was in an error when I said Mr Athaws had given Mr Fairfax 12½. for his Tobo. The Acct I then saw was by Letter and appeared to be as I wrote 12½. but since my observation of this matter in my last I have seen a more distinct acct rendered to Mr Carlyle who is acting Attorney for Mr Fairfax and there it is only 12. I am Gentn Yr Most Obedt Hble servt

Go: Washington

